Title: To George Washington from William Maunsell, 19 March 1794
From: Maunsell, William
To: Washington, George


          
            Limerick [Ireland] March 19th 1794
          
          Your Excellency will be pleased to pardon the liberty I have taken in Sending you the
            inclosed two Letters, on the Culture of Potatoes from the Shoots, a discovery heretofore
            unknown, & which I have reduced to as perfect & Simple System of Agriculture, as
            any other Branch in that Science.
          Your Excellencys great Abilities as a Statesman, a Soldier, & the Founder of a
            great Empire, deserve every tribute of respect; you will please to Accept this Small one
            from me.
          As the providing the lower orders of the people with food at a cheap rate, is an object
            of great magnitude, so it shd be an object of great attention in every Legislator; as it
            will be the means of keeping them quiet, & contented in their present Situations; I
            am Satisfied your Excellencys Patronage of the Culture, will stamp a value on the
            discovery, & give it Currency in America.
          If we can cre[d]it tradition, Sr Walter Rawleigh first Introduced Potatoes, & their
            culture into great Britain & Ireland, from America, it is more than probable, that
            my mode of culture was practised at that early period; if not, I
            shall claim the merit of introducing a new Species of Agriculture, and of giving
            Existence, (if I may use the Expression) & value to what heretofore had been thrown
            away as useless.
          I do Suppose your Excellency is Patron of all the Agricultural Societys in America; your communicating my mode of Culture to them, with my best wishes
            for its Success, will be a high obligation conferred on me, by your Excellency; my
            exertions in reducing the Culture to a perfect System, was really disinterested,
            actuated only by the Love I bear to Society, as an Individual.
          May your Excellency live long, & enjoy good health, and be a wittness of the
            encrease of my mode of Culture in America for many years. I am
            with the highest & most profound respect your Excellencys most obedt Servt
          
            William Maunsell
          
        